DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-6, 9-11, and 13: Applicant’s arguments filed with respect to the rejections made under USC § 112(a) have been fully considered, and have been found persuasive. If the associated amendments were to be entered in a future round of prosecution, the rejections made under USC § 112(a) would be withdrawn.
Regarding Applicant’s argument starting on page 11 regarding claims 1-6, 9-11, and 13: Applicant’s arguments filed with respect to the rejections made under USC § 112(b) have been fully considered, and have been found persuasive. If the associated amendments were to be entered in a future round of prosecution, the rejections made under USC § 112(b) would be withdrawn.
Regarding Applicant’s argument starting on page 12 regarding claims 1-6 and 9-12: Applicant’s arguments filed with respect to the rejections made under USC § 103 will not be fully considered at this time because they are directed to amendments not entered in the record.

/C.G./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/               Primary Examiner, Art Unit 3628